On the Court’s own motion, appeal, insofar as taken from the Appellate Division order denying reargument or, in the alterna*892tive, leave to appeal to the Court of Appeals, dismissed, without costs, upon the ground that such order does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed, without costs, upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motions for poor person relief and a stay dismissed as academic.